MEMORANDUM **
This is a petition for review of the denial of petitioner’s motion to reopen immigration proceedings. Respondent’s motion for summary disposition of this petition for review is granted because a review of the record shows that Board of Immigration Appeals properly denied petitioner’s motion to reopen as untimely. See 8 C.F.R. § 1003.2(c)(2) (stating that motions to reopen before the Board of Immigration Appeals must be filed within 90 days after the date of the final administrative decision was rendered in the proceedings sought to be reopened); see also United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard for summary disposition). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.